
	

114 HR 368 IH: Safe and Responsible Gun Transfer Act
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 368
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2015
			Mr. Deutch introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide for greater safety in the use of firearms.
	
	
 1.Short titleThis Act may be cited as the Safe and Responsible Gun Transfer Act. IRequiring a background check for every firearm sale 101.PurposeThe purpose of this title is to extend the Brady Law background check procedures to all sales and transfers of firearms.
			102.Firearms transfers
 (a)In generalChapter 44 of title 18, United States Code, is amended by adding at the end the following:  932.Background checks for firearm transfers by unlicensed persons (a)DefinitionsIn this section—
 (1)the term unlicensed transferee means a person who— (A)is not licensed under this chapter; and
 (B)desires to receive a firearm from an unlicensed transferor; and (2)the term unlicensed transferor means a person who—
 (A)is not licensed under this chapter; and (B)desires to transfer a firearm to an unlicensed transferee.
									(b)Responsibilities of transferors other than licensees
 (1)In generalIt shall be unlawful for an unlicensed transferor to transfer a firearm to an unlicensed transferee, unless the firearm is transferred—
									(A)
 (i)through a licensed dealer under subsection (d); (ii)through a law enforcement agency under subsection (e);
 (iii)after inspecting a permit that confirms a background check under subsection (f); or (iv)in accordance with an exception described in subsection (g); and
 (B)in accordance with paragraph (2). (2)Criminal background checksExcept as provided in subsection (g), an unlicensed transferor—
 (A)subject to subparagraph (B), may not transfer a firearm to an unlicensed transferee until— (i)the licensed dealer through which the transfer is made under subsection (d) makes a notification described in subsection (d)(3)(A);
 (ii)the law enforcement agency through which the transfer is made under subsection (e) makes a notification described in subsection (e)(4)(A); or
 (iii)the unlicensed transferee has presented a permit that confirms that a background check has been conducted, as described in subsection (f); and
 (B)may not transfer a firearm to an unlicensed transferee if— (i)the licensed dealer through which the transfer is made under subsection (d) makes the notification described in subsection (d)(3)(B); or
 (ii)the law enforcement agency through which the transfer is made under subsection (e) makes the notification described in subsection (e)(3)(B).
 (3)Absence of recordkeeping requirementsNothing in this section shall permit or authorize the Attorney General to impose recordkeeping requirements on any unlicensed transferor.
								(c)Responsibilities of transferees other than licensees
 (1)In generalIt shall be unlawful for an unlicensed transferee to receive a firearm from an unlicensed transferor, unless the firearm is transferred—
									(A)
 (i)through a licensed dealer under subsection (d); (ii)through a law enforcement agency under subsection (e);
 (iii)after inspecting a permit that confirms a background check in accordance with subsection (f); or (iv)in accordance with an exception described in subsection (g); and
 (B)in accordance with paragraph (2). (2)Criminal background checksExcept as provided in subsection (g), an unlicensed transferee—
 (A)subject to subparagraph (B), may not receive a firearm from an unlicensed transferor until— (i)the licensed dealer through which the transfer is made under subsection (d) makes a notification described in subsection (d)(3)(A);
 (ii)the law enforcement agency through which the transfer is made under subsection (e) makes a notification described in subsection (e)(4)(A); or
 (iii)the unlicensed transferee has presented a permit that confirms that a background check described in subsection (f) has been conducted; and
 (B)may not receive a firearm from another unlicensed transferor if— (i)the licensed dealer through which the transfer is made under subsection (d) makes a notification described in subsection (d)(3)(B); or
 (ii)the law enforcement agency through which the transfer is made under subsection (e) makes a notification described in subsection (e)(4)(B).
 (d)Background checks through licensed dealersA licensed dealer who agrees to assist in the transfer of a firearm between unlicensed transferor and an unlicensed transferee shall—
 (1)enter such information about the firearm as the Attorney General may require by regulation into a separate bound record;
 (2)record the transfer on a form specified by the Attorney General; (3)comply with section 922(t) as if transferring the firearm from the inventory of the licensed dealer to the unlicensed transferee (except that a licensed dealer assisting in the transfer of a firearm under this subsection shall not be required to comply again with the requirements of section 922(t) in delivering the firearm to the unlicensed transferee) and notify the unlicensed transferor and unlicensed transferee—
 (A)of such compliance; and (B)if the transfer is subject to the requirements of section 922(t)(1), of any receipt by the licensed dealer of a notification from the national instant criminal background check system that the transfer would violate section 922 or State law;
 (4)not later than 31 days after the date on which the transfer occurs, submit to the Attorney General a report of the transfer, which—
 (A)shall be on a form specified by the Attorney General by regulation; and (B)shall not include the name of or other identifying information relating to the unlicensed transferor or unlicensed transferee;
 (5)if the licensed dealer assists an unlicensed transferor in transferring, at the same time or during any 5 consecutive business days, two or more pistols or revolvers, or any combination of pistols and revolvers totaling two or more, to the same unlicensed transferee, in addition to the reports required under paragraph (4), prepare a report of the multiple transfers, which shall—
 (A)be prepared on a form specified by the Attorney General; and (B)not later than the close of business on the date on which the transfer requiring the report under this paragraph occurs, be submitted to—
 (i)the office specified on the form described in subparagraph (A); and (ii)the appropriate State law enforcement agency of the jurisdiction in which the transfer occurs; and
 (6)retain a record of the transfer as part of the permanent business records of the licensed dealer. (e)Background checks through law enforcement agenciesA State or local law enforcement agency that agrees to assist an unlicensed transferor in carrying out the responsibilities of the unlicensed transferor under subsection (b) with respect to the transfer of a firearm shall—
								(1)
 (A)contact the national instant criminal background check system under section 922(t); and (B) (i)receive an identification number as described in section 922(t)(1)(B)(i); or
 (ii)wait the period described in 922(t)(1)(B)(ii); (2)conduct such other checks as the agency considers appropriate to determine whether the receipt or possession of the firearm by the unlicensed transferee would violate section 922 or State law;
 (3)verify the identity of the unlicensed transferee by— (A)examining a valid identification document (as defined in section 1028(d)) of the unlicensed transferee containing a photograph of the unlicensed transferee; or
 (B)confirming that the unlicensed transferor has examined a valid identification document described in subparagraph (A);
 (4)notify the unlicensed transferor and transferee— (A)of the compliance by the law enforcement agency with the requirements under paragraphs (1), (2), and (3); and
 (B)of any receipt by the law enforcement agency of a notification from the national instant criminal background check system or other information that the transfer would violate section 922 or would violate State law;
 (5)not later than 31 days after the date on which the transfer occurs, submit to the Attorney General a report of the transfer, which—
 (A)shall be on a form specified by the Attorney General by regulation; and (B)shall not include the name of or other identifying information relating to the unlicensed transferor or unlicensed transferee;
 (6)if the law enforcement agency assists an unlicensed transferor in transferring, at the same time or during any 5 consecutive business days, two or more pistols or revolvers, or any combination of pistols and revolvers totaling two or more, to the same unlicensed transferee, in addition to the reports required under paragraph (5), prepare a report of the multiple transfers, which shall be—
 (A)prepared on a form specified by the Attorney General; and (B)not later 24 hours after the transfer requiring the report under this paragraph occurs, submitted to—
 (i)the office specified on the form described in subparagraph (A); and (ii)the appropriate State law enforcement agency of the jurisdiction in which the transfer occurs; and
 (7)maintain records of the transfer at such place, and in such form, as the Attorney General may prescribe.
 (f)Purchase permits confirming background checksAn unlicensed transferor may transfer a firearm to an unlicensed transferee if the unlicensed transferor verifies that—
 (1)the unlicensed transferee has presented to a licensed dealer or a law enforcement official a permit or license that allows the unlicensed transferee to possess, acquire, or carry a firearm, and the licensed dealer or law enforcement official, as the case may be, has verified to the unlicensed transferor that the permit or license is valid;
 (2)the permit or license was issued not more than 5 years before the date on which the permit or license is presented under paragraph (1) by a law enforcement agency in the State in which the transfer is to take place;
 (3)the law of the State provides that the permit or license is to be issued only after a law enforcement official has verified that neither the national instant criminal background check system nor other information indicates that possession of a firearm by the unlicensed transferee would be in violation of Federal, State, or local law; and
 (4)if the permit or license does not include a photograph of the unlicensed transferee, the unlicensed transferor has examined a valid identification document (as defined in section 1028(d)) of the unlicensed transferee containing a photograph of the unlicensed transferee.
 (g)ExceptionsUnless prohibited by any other provision of law, subsections (b) and (c) shall not apply to any transfer of a firearm between an unlicensed transferor and unlicensed transferee, if—
 (1)the transfer is a bona fide gift between immediate family members, including spouses, parents, children, siblings, grandparents, and grandchildren;
 (2)the transfer occurs by operation of law, or because of the death of another person for whom the unlicensed transferor is an executor or administrator of an estate or a trustee of a trust created in a will;
 (3)the transfer is temporary and occurs while in the home of the unlicensed transferee, if— (A)the unlicensed transferee is not otherwise prohibited from possessing firearms; and
 (B)the unlicensed transferee believes that possession of the firearm is necessary to prevent imminent death or great bodily harm to the unlicensed transferee;
 (4)the transfer is approved by the Attorney General under section 5812 of the Internal Revenue Code of 1986;
 (5)upon application of the unlicensed transferor, the Attorney General determined that compliance with subsection (b) is impracticable because—
 (A)the ratio of the number of law enforcement officers of the State in which the transfer is to occur to the number of square miles of land area of the State does not exceed 0.0025;
 (B)the location at which the transfer is to occur is extremely remote in relation to the chief law enforcement officer (as defined in section 922(s)(8)); and
 (C)there is an absence of telecommunications facilities in the geographical area in which the unlicensed transferor is located; or
 (6)the transfer is a temporary transfer of possession without transfer of title that takes place— (A)at a shooting range located in or on premises owned or occupied by a duly incorporated organization organized for conservation purposes or to foster proficiency in firearms;
 (B)at a target firearm shooting competition under the auspices of or approved by a State agency or nonprofit organization; or
 (C)while hunting, fishing, or trapping, if— (i)the activity is legal in all places where the unlicensed transferee possesses the firearm; and
 (ii)the unlicensed transferee holds any required license or permit. (h)Processing feesA licensed dealer or law enforcement agency that processes the transfer of a firearm under this section may assess and collect a fee, in an amount not to exceed $15, with respect to each firearm transfer processed.
 (i)RecordsNothing in subsection (e)(7) shall be construed to authorize the Attorney General to inspect records described in such subsection or to require that the records be transferred to a facility owned, managed, or controlled by the United States..
 (b)PenaltiesSection 924(a)(5) of title 18, United States Code, is amended by inserting or section 932 after section 922. (c)Conforming amendmentThe table of sections for chapter 44 of title 18, United States Code, is amended by adding at the end the following:
					
						
							932. Background checks for firearm transfers by unlicensed persons..
 103.Effective dateThe amendments made by this title shall take effect 180 days after the date of enactment of this Act.
			IIBackground checks for gun shop employees
			201.Background checks required for employees authorized to possess or transfer firearms or ammunition
			 in the course of a licensed firearm business
 (a)In generalSection 923 of title 18, United States Code, is amended by adding at the end the following:  (m) (1) (A)It shall be unlawful for a licensed dealer to authorize an employee hired by the employer on or after the effective date of this subsection to possess or transfer a firearm or ammunition in the course of employment with the licensed dealer, unless the licensed dealer has received from the Attorney General a notice that the Attorney General has determined that receipt of a firearm by the employee would not be unlawful.
 (B)Beginning 3 months after the effective date of this subsection, it shall be unlawful for a licensed dealer to authorize an employee hired by the employer before the effective date of this subsection, to possess or transfer a firearm or ammunition in the course of employment with the licensed dealer, unless the licensed dealer has received from the Attorney General a notice that the Attorney General has determined that receipt of a firearm by the employee would not be unlawful.
 (2)The Attorney General may temporarily waive the applicability of paragraph (1) to an employer with respect to an employee about whom the employer has submitted to the Attorney General the information described in paragraph (3) if the Attorney General determines that the Attorney General will be unable to make a determination under paragraph (3) with respect to the employee in a timely manner.
							(3)
 (A)If the Attorney General receives from a licensed dealer the name and other identifying information of an employee who will be authorized by the licensed dealer to possess or transfer a firearm in the course of employment with the licensed dealer, the Attorney General shall determine whether it would be unlawful for the employee to receive a firearm under Federal law or under the law of any State or locality in which the employee may be so authorized. In making the determination, the Attorney General may take into account a letter or document issued under subparagraph (B).
								(B)
 (i)If the Attorney General determines that such a receipt of a firearm by the employee would not be unlawful, the Attorney General shall notify the licensed dealer in writing or electronically of the determination, and issue to the employee a letter of clearance, which confirms the determination.
 (ii)If the Attorney General determines that such a receipt of a firearm by the employee would be unlawful, the Attorney General shall notify the licensed dealer in writing or electronically of the determination, and issue to the employee a document that—
 (I)confirms the determination; (II)explains the grounds for the determination;
 (III)provides information on how the disability may be relieved; and (IV)explains how the determination may be appealed..
				(b)Penalties
 (1)AdministrativeSection 923(e) of such title is amended by inserting knowingly violated subsection (m)(1) or before willfully violated. (2)CriminalSection 924(a)(1)(D) of such title is amended by inserting knowingly violates section 923(m)(1) or before willfully.
 (c)Correction of erroneous system informationSection 103(g) of the Brady Handgun Violence Prevention Act (18 U.S.C. 922 note) is amended— (1)by inserting or by an employee of the individual after transferee the first place it appears; and
 (2)by inserting or employee, as the case may be, after transferee each subsequent place it appears. (d)Effective dateThe amendment made by this section shall apply to conduct engaged in after the 3-month period that begins with the date of the enactment of this Act.
				IIIPrevention of terrorists from obtaining firearms or explosives
			301.Granting the attorney general the authority to deny the sale, delivery, or transfer of a firearm or
			 the issuance of a firearms or explosives license or permit to dangerous
			 terrorists
				(a)Standard for exercising attorney general discretion regarding transferring firearms or issuing
 firearms permits to dangerous terroristsChapter 44 of title 18, United States Code, is amended— (1)by inserting the following new section after section 922:
						
 922A.Attorney General’s discretion to deny transfer of a firearmThe Attorney General may deny the transfer of a firearm pursuant to section 922(t)(1)(B)(ii) if the Attorney General determines that the transferee is known (or appropriately suspected) to be or have been engaged in conduct constituting, in preparation for, in aid of, or related to terrorism, or providing material support thereof, and the Attorney General has a reasonable belief that the prospective transferee may use a firearm in connection with terrorism.;
 (2)by inserting the following new section after section 922A:  922B.Attorney General’s discretion regarding applicants for firearm permits which would qualify for the exemption provided under section 922(t)(3)The Attorney General may determine that an applicant for a firearm permit which would qualify for an exemption under section 922(t) is known (or appropriately suspected) to be or have been engaged in conduct constituting, in preparation for, in aid of, or related to terrorism, or providing material support thereof, and the Attorney General has a reasonable belief that the applicant may use a firearm in connection with terrorism.; and
 (3)in section 921(a), by adding at the end the following:  (36)The term terrorism means international terrorism as defined in section 2331(1), and domestic terrorism as defined in section 2331(5).
 (37)The term material support means material support or resources within the meaning of section 2339A or 2339B. (38)The term responsible person means an individual who has the power, directly or indirectly, to direct or cause the direction of the management and policies of the applicant or licensee pertaining to firearms..
					(b)Effect of attorney general discretionary denial through the national instant criminal background
 check system (NICS) on firearms permitsSection 922(t) of such title is amended— (1)in paragraph (1)(B)(ii), by inserting or State law, or that the Attorney General has determined to deny the transfer of a firearm pursuant to section 922A before the semicolon;
 (2)in paragraph (2), by inserting after or State law the following: or if the Attorney General has not determined to deny the transfer of a firearm pursuant to section 922A;
 (3)in paragraph (3)(A)(i)— (A)by striking and at the end of subclause (I); and
 (B)by adding at the end the following:  (III)was issued after a check of the system established pursuant to paragraph (1);;
 (4)in paragraph (3)(A)— (A)by adding and at the end of clause (ii); and
 (B)by adding after and below the end the following:  (iii)the State issuing the permit agrees to deny the permit application if such other person is the subject of a determination by the Attorney General pursuant to section 922B;;
 (5)in paragraph (4), by inserting after or State law, the following: or if the Attorney General has not determined to deny the transfer of a firearm pursuant to section 922A,; and
 (6)in paragraph (5), by inserting after or State law, the following: or if the Attorney General has determined to deny the transfer of a firearm pursuant to section 922A,.
 (c)Unlawful sale or disposition of firearm based on attorney general discretionary denialSection 922(d) of such title is amended— (1)by striking or at the end of paragraph (8);
 (2)by striking the period at the end of paragraph (9) and inserting ; or; and (3)by inserting after paragraph (9) the following:
						
 (10)has been the subject of a determination by the Attorney General pursuant to section 922A, 922B, 923(d)(1)(H), or 923(e) of this title..
 (d)Attorney general discretionary denial as prohibitorSection 922(g) of such title is amended— (1)by striking or at the end of paragraph (8);
 (2)by striking the comma at the end of paragraph (9) and inserting; ; or; and (3)by inserting after paragraph (9) the following:
						
 (10)who has received actual notice of the Attorney General’s determination made pursuant to section 922A, 922B, 923(d)(1)(H), or 923(e) of this title..
 (e)Attorney general discretionary denial of federal firearms licensesSection 923(d)(1) of such title is amended— (1)by striking Any and inserting Except as provided in subparagraph (H), any;
 (2)in subparagraph (F)(iii), by striking and at the end; (3)in subparagraph (G), by striking the period and inserting ; and; and
 (4)by adding at the end the following:  (H)The Attorney General may deny a license application if the Attorney General determines that the applicant (including any responsible person) is known (or appropriately suspected) to be or have been engaged in conduct constituting, in preparation for, in aid of, or related to terrorism, or providing material support thereof, and the Attorney General has a reasonable belief that the applicant may use a firearm in connection with terrorism..
 (f)Discretionary revocation of federal firearms licensesSection 923(e) of such title is amended— (1)in the first sentence—
 (A)by inserting after revoke the following: —(1); and (B)by striking the period and inserting a semicolon;
 (2)in the second sentence— (A)by striking The Attorney General may, after notice and opportunity for hearing, revoke and insert (2); and
 (B)by striking the period and inserting ; or; and (3)by adding at the end the following:
						
 (3)any license issued under this section if the Attorney General determines that the holder of the license (including any responsible person) is known (or appropriately suspected) to be or have been engaged in conduct constituting, in preparation for, in aid of, or related to terrorism, or providing material support thereof, and the Attorney General has a reasonable belief that the applicant may use a firearm in connection with terrorism..
 (g)Attorney general’s ability To withhold information in firearms license denial and revocation suitSection 923(f) of such title is amended— (1)in the first sentence of paragraph (1), by inserting , except that if the denial or revocation is pursuant to subsection (d)(1)(H) or (e)(3), then any information on which the Attorney General relied for this determination may be withheld from the petitioner if the Attorney General determines that disclosure of the information would likely compromise national security before the period; and
 (2)in paragraph (3), by inserting after the third sentence the following: With respect to any information withheld from the aggrieved party under paragraph (1), the United States may submit, and the court may rely on, summaries or redacted versions of documents containing information the disclosure of which the Attorney General has determined would likely compromise national security..
 (h)Attorney general’s ability To withhold information in relief from disabilities lawsuitsSection 925(c) of such title is amended by inserting after the third sentence the following: If receipt of a firearms by the person would violate section 922(g)(10), any information which the Attorney General relied on for this determination may be withheld from the applicant if the Attorney General determines that disclosure of the information would likely compromise national security. In responding to the petition, the United States may submit, and the court may rely on, summaries or redacted versions of documents containing information the disclosure of which the Attorney General has determined would likely compromise national security..
 (i)PenaltiesSection 924(k) of such title is amended— (1)by striking or at the end of paragraph (2);
 (2)in paragraph (3), by striking , or and inserting ; or; and (3)by inserting after paragraph (3) the following:
						
 (4)constitutes an act of terrorism (as defined in section 921(a)(36)), or material support thereof (as defined in section 921(a)(37)), or.
 (j)Remedy for erroneous denial of firearm or firearm permit exemptionSection 925A of such title is amended— (1)in the section heading, by striking Remedy for erroneous denial of firearm and inserting Remedies;
 (2)by striking Any person denied a firearm pursuant to subsection (s) or (t) of section 922 and inserting the following:  (a)Except as provided in subsection (b), any person denied a firearm pursuant to section 922(t) or pursuant to a determination made under section 922B,; and
 (3)by adding after and below the end the following:  (b)In any case in which the Attorney General has denied the transfer of a firearm to a prospective transferee pursuant to section 922A or has made a determination regarding a firearm permit applicant pursuant to section 922B, an action challenging the determination may be brought against the United States. The petition must be filed not later than 60 days after the petitioner has received actual notice of the Attorney General’s determination made pursuant to section 922A or 922B. The court shall sustain the Attorney General’s determination on a showing by the United States by a preponderance of evidence that the Attorney General’s determination satisfied the requirements of section 922A or 922B. To make this showing, the United States may submit, and the court may rely on, summaries or redacted versions of documents containing information the disclosure of which the Attorney General has determined would likely compromise national security. On request of the petitioner or the court’s own motion, the court may review the full, undisclosed documents ex parte and in camera. The court shall determine whether the summaries or redacted versions, as the case may be, are fair and accurate representations of the underlying documents. The court shall not consider the full, undisclosed documents in deciding whether the Attorney General’s determination satisfies the requirements of section 922A or 922B..
					(k)Provision of grounds underlying ineligibility determination by the national instant criminal
 background check systemSection 103 of the Brady Handgun Violence Prevention Act (Public Law 103–159) is amended— (1)in subsection (f)—
 (A)by inserting after is ineligible to receive a firearm, the following: or the Attorney General has made a determination regarding an applicant for a firearm permit pursuant to section 922B of title 18, United States Code; and
 (B)by inserting after the system shall provide such reasons to the individual, the following: except for any information the disclosure of which the Attorney General has determined would likely compromise national security; and
 (2)in subsection (g)— (A)in the first sentence, by inserting after subsection (g) or (n) of section 922 of title 18, United States Code or State law the following: or if the Attorney General has made a determination pursuant to section 922A or 922B of such title,;
 (B)by inserting , except any information the disclosure of which the Attorney General has determined would likely compromise national security before the period; and
 (C)by adding at the end the following: Any petition for review of information withheld by the Attorney General under this subsection shall be made in accordance with section 925A of title 18, United States Code..
 (l)Unlawful distribution of explosives based on attorney general discretionary denialSection 842(d) of such title is amended— (1)by striking the period at the end of paragraph (9) and inserting ; or; and
 (2)by adding at the end the following:  (10)has received actual notice of the Attorney General’s determination made pursuant to section 843(b)(8) or (d)(2) of this title..
 (m)Attorney General discretionary denial as prohibitorSection 842(i) of such title is amended— (1)by adding or at the end of paragraph (7); and
 (2)by inserting after paragraph (7) the following:  (8)who has received actual notice of the Attorney General’s determination made pursuant to section 843(b)(8) or (d)(2),.
 (n)Attorney General discretionary denial of Federal explosives licenses and permitsSection 843(b) of such title is amended— (1)by striking Upon and inserting the following: Except as provided in paragraph (8), on; and
 (2)by inserting after paragraph (7) the following:  (8)The Attorney General may deny the issuance of a permit or license to an applicant if the Attorney General determines that the applicant or a responsible person or employee possessor thereof is known (or appropriately suspected) to be or have been engaged in conduct constituting, in preparation of, in aid of, or related to terrorism, or providing material support thereof, and the Attorney General has a reasonable belief that the person may use explosives in connection with terrorism..
 (o)Attorney General discretionary revocation of Federal explosives licenses and permitsSection 843(d) of such title is amended— (1)by inserting (1) in the first sentence after if; and
 (2)by striking the period at the end of the first sentence and inserting the following: ; or (2) the Attorney General determines that the licensee or holder (or any responsible person or employee possessor thereof) is known (or appropriately suspected) to be or have been engaged in conduct constituting, in preparation for, in aid of, or related to terrorism, or providing material support thereof, and that the Attorney General has a reasonable belief that the person may use explosives in connection with terrorism..
					(p)Attorney General’s ability To withhold information in explosives license and permit denial and
 revocation suitsSection 843(e) of such title is amended— (1)in the first sentence of paragraph (1), by inserting except that if the denial or revocation is based on a determination under subsection (b)(8) or (d)(2), then any information which the Attorney General relied on for the determination may be withheld from the petitioner if the Attorney General determines that disclosure of the information would likely compromise national security before the period; and
 (2)in paragraph (2), by adding at the end the following: In responding to any petition for review of a denial or revocation based on a determination under section 843(b)(8) or (d)(2), the United States may submit, and the court may rely on, summaries or redacted versions of documents containing information the disclosure of which the Attorney General has determined would likely compromise national security..
 (q)Ability To withhold information in communications to employersSection 843(h)(2) of such title is amended— (1)in subparagraph (A), by inserting or section 843(b)(1) (on grounds of terrorism) of this title, after section 842(i),; and
 (2)in subparagraph (B)— (A)by inserting or section 843(b)(8) after section 842(i); and
 (B)in clause (ii), by inserting , except that any information that the Attorney General relied on for a determination pursuant to section 843(b)(8) may be withheld if the Attorney General concludes that disclosure of the information would likely compromise national security before the semicolon.
 (r)Conforming amendment to immigration and nationality actSection 101(a)(43)(E)(ii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43)(E)(ii)) is amended by striking or (5) and inserting (5), or (10).
				IVReporting of lost or stolen firearms to state or local police
 401.Requirement that gun owners report lost or stolen firearms to state or local policeSection 923(g)(6) of title 18, United States Code, is amended— (1)by inserting (A) after (6); and
 (2)by adding after and below the end the following:  (B)Each person who owns or possesses a firearm shall report the theft or loss of the firearm, within 48 hours after the theft or loss is discovered, to the appropriate local authorities..
				VConcealed firearms permits
			501.Concealed firearms permits
 (a)In generalChapter 44 of title 18, United States Code, is amended by inserting after section 926C the following:
					
						926D.Concealed firearms permits
 (a)In generalEach State that allows residents of the State to carry concealed firearms in or affecting interstate or foreign commerce shall—
 (1)establish a process to issue permits to residents of the State to carry concealed firearms in or affecting interstate or foreign commerce; and
 (2)require that each resident of the State seeking to carry a concealed firearm in or affecting interstate or foreign commerce in the State obtain a permit through the process established under paragraph (1).
 (b)RequirementsIn establishing a process to issue permits to carry concealed firearms under subsection (a), a State shall—
 (1)ensure that a local law enforcement agency participates in the process; and (2)at a minimum, require that an applicant for a permit to carry a concealed firearm in or affecting interstate or foreign commerce—
 (A)be a legal resident of the United States; (B)be not less than 21 years of age;
 (C)demonstrate good cause for requesting a concealed firearm permit; (D)demonstrate that the applicant is worthy of the public trust to carry a concealed firearm in public;
 (E)complete a firearm safety training course certified by the State; and (F)not have been convicted of a crime of violence.
 (c)Law enforcement agency reportIf a State establishes a process under subsection (a) that allows for an agency other than a law enforcement agency to issue permits to carry concealed firearms, the process shall require that—
 (1)a local law enforcement agency submit to the agency responsible for issuing permits a written report that describes whether the applicant meets the standards of the State to carry a concealed firearm; and
 (2)the agency responsible for issuing permits maintain a report submitted under paragraph (1) in the file of the applicant.
 (d)DefinitionIn this section, the term local law enforcement agency means a law enforcement agency of the unit of local government with jurisdiction of the area in which the applicant for a permit to carry a concealed firearm resides.
 (e)ComplianceNot later than 270 days after the date of enactment of this section, each State described in subsection (a) shall be in compliance with this section..
 (b)Technical and conforming amendmentThe table of sections for such chapter is amended by inserting after the item relating to section 926C the following:
					
						
							926D. Concealed firearms permits..
				
